Jim Johnson, Associate Justice, dissenting. I understand the law relative to the validity of dedication to be as follows: “To constitute a good common law dedication, a definite and certain description of that which is proposed to be dedicated is necessary. The instrument relied on as dedicating property should show on its face at least enough to enable a competent surveyor to find with absolute certainty that which is assumed to be conveyed. However, an insufficient description may be cured by reference to a map accurately fixing the location. ’ ’ 26 C.J.S. Dedication Section 14. One of the plats here in question contains on its face the following statement: ‘ ‘ Because of the many curves and angles and irregular boundaries on this Plat the exact dimensions of lots or subdivisions may not be accurately designated on this plat, therefore, dimensions shown hereon are subject to variations and errors and in such cases, the monuments and iron pins as originally placed by Theo. Hartman C. E. shall govern. ’ ’ The other plat in question contains absolutely no indication of the width of the right-of-way which was supposed to have been dedicated. The plats were so defective that not a single engineer or surveyor could testify that the right-of-way could he found with absolute certainty. No map was introduced accurately fixing the location. In fact, it is undisputed that for the past 30 years the measurements on the plats have not been reliable. As I see it, the record was devoid of practical considerations by the aid of surrounding-circumstances which could he made to supply the lack of definiteness in the maps. See: 16 Am. Jur. Dedication, Sec. 25, page 371. Therefore, since the appellee failed to meet the test required of it by the law, I respectfully dissent.